NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
DIAMOND SAWBLADES MANUFACTURERS
COALITION,
Plaintiff-Appellee,
V.
UNITED STATES,
Defendarit,
and
INTERNATIONAL TRADE COMMISSION,
Defendant-Appellan.t.
and
SAINT-GOBAIN ABRASIV`ES, INC.,
Defendant-AppelZee,
and
EHWA DIAMOND INDUSTRIAL CO., LTD. and
SHINHAN DIAMOND INDUSTRIAL CO., LTD.,
Defendan.ts-Appellees.
2010-1095

DIAMOND SAWBLADES V. US 2
Appeal from the United States Court of International
Trade in case no. 06-0O247, Senior Judge R. Kenton
Musgrave.
ON MOTION
Before RADER, Chief Judge.
0 R D E R
Diamond SaWb1ades Manufacturers Coalition (Dia-
mond Sawblades) moves to dismiss this appeal from a
September 30, 2009 judgment of the United States Court
of International Trade. The International Trade Com-
mission (ITC) responds and moves for an extension of
time to file its response Diamond Sawblades replies and
moves for an extension of time to file its reply.
We deem the better course is to deny the motion with-
out prejudice to the parties discussing the issues in the
briefs.
Accordingly,
IT IS ORDERED THATZ
(1) Diamond SaWb1ades’ motion to dismiss is denied
without prejudice to the parties raising the issues in the
briefs
(2) The motions for extensions of time are granted
(3) The ITC‘s opening brief is due within 40 days
from the date of filing of this order.

3
DIAMOND SAWBLADES V. US
FOR THE COURT
JU\_ 2 3 2915 131 Jan H0rba1y
Date J an Horbaly
cc: Daniel B. Pickard, Esq.
J.`David Park, Esq.
Lynn M. Fischer Fox, Esq.
Karl Stuart von Schriltz, Esq.
Jeanne E. Davidson, Esq. 
829 'sl'|'| LMW
Clerk
U FOR
JUL 2B201I1
wausau
sums